Filed 4/26/21 In re T.D. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SECOND APPELLATE DISTRICT

                                             DIVISION TWO


 In re T.D., a Person Coming Under                                    B305686
 the Juvenile Court Law.

 LOS ANGELES COUNTY                                                  (Los Angeles County
 DEPARTMENT OF CHILDREN                                              Super. Ct. No. 19CCJP03253)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 HENRY L.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, D. Brett Bianco, Judge. Affirmed.
      Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.
      Appellant Henry L., the noncustodial presumed father of
dependent child T.D., appeals the juvenile court’s denial of his
request to move T.D. to Arizona under the Interstate Compact on
the Placement of Children (ICPC). (Fam. Code, § 7900 et seq.)
The court found that T.D. is likely to reunify with his custodial
parent, E.D. (Mother), and moving T.D. from California would
prevent reunification. Moreover, the record does not show that a
relative requested placement of T.D. (Welf. & Inst. Code, § 361.3,
subd. (a).)1 We see no abuse of discretion and affirm.
            FACTS AND PROCEDURAL HISTORY2
       T.D. was born in 2011. He and his half-siblings K.R. (born
in 2014) and P.R. (2015) lived with Mother in California.
Appellant resides in Arizona. In March 2019, the Department of
Children and Family Services (DCFS) learned that T.D. often
missed school and was “scared for his life.” T.D. said Mother
snorts white powder and smokes marijuana, his family has “a
tough life” and lacks a stable home. He worries about Mother’s
seizures and fears Mother, who hit him with cords, a metal
spatula, a toilet paper roll and her hands. (In re K.R., supra,
B300269.)
       In May 2019, DCFS was alerted that T.D. was crying in
class, saying “he just wanted to die.” He was frightened because
Mother is absent from home all night, leaving him to care for

___________________________________________________________
       1 Undesignated statutory references are to the Welfare and
Institutions Code.
       2 This court previously resolved an appeal from the
jurisdictional order taken by T.R., father of T.D.’s half-siblings.
(In re K.R. et al. (Jan. 8, 2021, B300269) [nonpub. opn.].) We
recite facts from In re K.R. to provide case history. T.R. and
Mother are not parties to this appeal.


                                    2
three-year-old P.R. Mother was arrested for driving under the
influence of methamphetamine; P.R. was in the car, within reach
of drugs and paraphernalia. The children were detained upon
Mother’s arrest. (In re K.R., supra, B300269.)
       DCFS recited the family’s history with Arizona child
protective services, which began when T.D. was a few months old.
Mother left T.D. alone or with strangers while she was working
or socializing; she was arrested for leaving T.D. in a hot car while
shopping, causing him to lose consciousness; she used marijuana
while pregnant with K.R. and P.R.; she engaged in domestic
violence; and she left T.D. alone all night with baby K.R. In
2018, T.R. kicked K.R. in the chest and pushed K.R.’s
grandmother, breaking her leg. The Arizona sex offender registry
shows that appellant was convicted of sexual conduct with a
minor. (In re K.R., supra, B300269.)
       DCFS filed a dependency petition. On August 22, 2019, the
court sustained the petition against appellant, Mother and T.R.
Appellant participated in the hearing by telephone. The court
deemed appellant’s and T.R.’s sex offender status to be prima
facie evidence of a risk of harm. Mother’s use of
methamphetamine and marijuana prevents her from providing
regular child care and supervision and places the children at risk
of serious harm; she endangered P.R. while driving under the
influence, with drugs and paraphernalia near the child; appellant
and T.R. are registered sex offenders, placing the children at risk
of serious harm and sexual abuse; the family has a history of
domestic violence; and Mother sends messages to T.R.
threatening to kill him and commit suicide. The court removed
the children from parental custody. (In re K.R., supra,




                                    3
B300269.)3 T.D. is in foster care; K.R. and P.R. reside with their
paternal relative.
       In November 2019, DCFS reported that Mother partly
complied with the case plan, which includes a parenting program,
counseling and a drug rehabilitation program. She initially
failed to appear for testing, then tested negative for drugs. In
October, she was arrested. She was homeless, admitted to poor
decisionmaking and was accused of harming K.R. during a visit.
       In February 2020, DCFS reported that the children were
suitably placed and receiving therapy. T.D. misbehaved at school
and fought with students. Mother blamed DCFS for her woes,
saying, “I was doing fine before you guys took my kids.” Her
visits were inconsistent. She was occasionally employed,
admitted to gambling away hundreds of dollars and engaged in
altercations. During a visit, Mother took T.D. to a bad
neighborhood and interacted with people at a “drug place.”
Mother encouraged T.D. to lie to social workers. DCFS began to
supervise visits.
       Mother was addressing mental health issues with a
therapist so she can reunify with the children. She is open to the
idea of living in a shelter. DCFS contacted T.R. in Arizona, who
promised to try to locate appellant for DCFS.
       The children wished to reunite with Mother; however, she
lacked a stable residence and had been in jail. The children’s
safety would be jeopardized in her care because she (1) lived in a

___________________________________________________________
      3 Henry L. appealed the jurisdiction and disposition orders.
At his request, we dismissed his appeal on August 6, 2020. We
note that Henry L. and DCFS cite his parentage of T.D. under a
2006 Arizona judgment of paternity. T.D. was born in 2011, five
years after the alleged paternity judgment.


                                   4
hotel room with other individuals, (2) associates with drug users
and gangsters, and (3) would be mentally and physically
overwhelmed by caring for three children. DCFS began
investigating permanent placements for the children. Relatives
expressed their inability to take all three children and their
concern about Mother’s mental state.
       At the six-month status review hearing, appellant’s counsel
accused DCFS of failing to provide reasonable services because
appellant “had zero contact with this child.” DCFS replied that
appellant did not return phone calls, did not request anything at
disposition and was not given services. Appellant wanted T.D. to
visit him in Arizona. The court said its disposition authorized
visits in California and “we’re not going to do day visits for father
in Arizona.” It continued the hearing for the parties to review the
DCFS service log.
       The log shows that DCFS tried to develop a family tree and
sent letters to the children’s relatives in June 2019. Mother did
“not want to have anything to do with her family” or her children
to have contact with them. In September 2019, the fiancée of
Mother’s brother R.D. said T.D. could live with her, although
R.D. has been in a mental hospital for an extended period. In
October 2019, Debra J. expressed interest in T.D. if she moves to
a bigger home; it is unclear if she is related to T.D. or where she
lives. In November 2019, Mother’s sister expressed interest in
legal guardianship if Mother dies or loses the children. The
record does not show that appellant or his relatives contacted
DCFS to request custody of T.D. The social worker tried to reach
appellant by mail and by leaving multiple phone messages,
without success.




                                     5
       On February 27, 2020, the court took notice of its file,
including the sustained petition, case plans and minute orders.
Counsel did not offer additional evidence. Minors’ counsel
observed that T.R. kept telephonic contact with his children,
unlike appellant. Mother asked the court to return the children
to her care because she is testing negative for drugs. She
objected to moving the children to Arizona.
       Appellant’s counsel blamed DCFS for making “zero
attempts to contact my client,” while acknowledging that
appellant has always had the same phone number and the social
worker had left messages for him. Counsel claimed that if
appellant were called to testify, he would state that he has been
in contact with T.D. throughout the child’s life; further, he “has
relatives that [T.D.] could have and should have been placed with
this whole time.” DCFS replied that appellant knew he had to
keep contact, refused to return calls from DCFS, and never
sought custody or placement with a relative.
       The court found that continued jurisdiction is necessary,
returning the children to parental custody would pose a
substantial detriment to them, and their current placement is
necessary and appropriate. As to appellant, “all [he] had to do
was have regular visitation with his child. That’s all he was
ordered to do.” The court rejected the notion that T.D. should
travel all day for a three-hour visit, saying, “This is on
[appellant]. If he wants visitation [he could] make it happen, but
he’s done nothing. . . . [Appellant] has known the entire time how
to facilitate visitation, but he hasn’t taken advantage of that.”
       Though DCFS did not oppose evaluation of T.D.’s Arizona
relatives, the court declined to make an ICPC order because “in
all likelihood these children are going to be returned to Mother




                                   6
[and] . . . putting the children in Arizona [is] going to significantly
impact Mother’s progress.” When counsel revealed that
appellant’s parole terms prevent him from leaving Arizona, the
court directed DCFS to facilitate telephone visits.
                            DISCUSSION
       Appellant challenges the denial of his request to place T.D.
with relatives in Arizona. The order is reviewed for an abuse of
discretion. We consider the evidence in the light most favorable
to the ruling. (Alicia B. v. Superior Court (2004) 116 Cal.App.4th
856, 863; In re Robert L. (1993) 21 Cal.App.4th 1057, 1067.)
       Appellant cites a law giving “preferential consideration . . .
to a request by a relative of the child for placement of the child
with the relative.” (§ 361.3, subd. (a); In re Isabella G. (2016) 246
Cal.App.4th 708, 722 [statute triggered when a relative makes a
request for placement at detention].) Appellant cites no evidence
showing an Arizona relative made a request for placement of T.D.
since detention. Nothing indicates that appellant or his relatives
visited T.D. in foster care to see how he was faring or to develop a
trusting relationship with him.
       DCFS wrote a letter to appellant and left him telephone
messages. He did not respond or ask the social worker to arrange
on-line or telephone visits with T.D. At the review hearing
appellant demanded that T.D. spend 12 hours in a car to visit
him in Arizona. Appellant’s concern for T.D. is tenuous at best.
       Mother was the custodial parent. It is unclear if T.D. has
ever resided with appellant. If, as appellant speculates, his
relatives are willing and able to care for T.D. in Arizona, they
would have to facilitate court-ordered visits by Mother in aid of
her reunification efforts. (§ 361.3, subd. (a)(7)(E).)




                                      7
      None of appellant’s relatives appeared to express interest
in T.D. or explain how they could facilitate Mother’s visits. The
court did not abuse its discretion by determining that sending
T.D. to Arizona would be an impediment to reunification. (In re
Joseph T. (2008) 163 Cal.App.4th 787, 798 [no error in refusing
placement with an aunt at the six-month review hearing: Moving
the child to another county would frustrate the goal of family
reunification by separating the child from his mother].)
      Finally, appellant’s argument appears to be moot. At a
hearing on August 27, 2020, after appellant brought this appeal
(but before he filed an opening brief), the court granted
appellant’s request. It ordered DCFS to initiate an ICPC to
determine if T.D. can live in Arizona.
                          DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                         LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     HOFFSTADT, J.




                                  8